Citation Nr: 1001202	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-01 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from May 1957 to May 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which denied the Veteran's claim of 
entitlement to service connection for a back disability.

In his December 2006 VA Form 9, the Veteran requested a 
personal hearing before a Veterans Law Judge.  On March 19, 
2007, the Veteran, through his representative, withdrew his 
request for a hearing pursuant to 38 C.F.R. § 20.704(e).  he 
has not since requested a hearing.  


FINDING OF FACT

The evidence of record does not support a finding that the 
Veteran's currently diagnosed back disability is related to 
his military service, in particular any injury therein.


CONCLUSION OF LAW

A back disability not incurred in or aggravated by the 
Veteran's military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a 
back disability, which he claims was incurred during military 
service.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  
The Board will then render a decision.



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of a 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify a veteran and a veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claims.  As part of this notice, VA is to 
specifically inform a veteran and a veteran's representative, 
if any, of which portion, if any, of the evidence is to be 
provided by a veteran and which part, if any, VA will attempt 
to obtain on behalf of a veteran.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant, but not 
mentioning who is responsible for obtaining such evidence, 
did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied.  The Veteran was informed of the evidentiary 
requirements for service connection in a letter dated 
November 2004.  The VCAA letter indicated that in order for 
service connection to be granted there must be evidence of 
an injury in military service or a disease that began in or 
was made worse during military service, or that there was an 
event in service that caused an injury or disease; a current 
physical or mental disability shown by medical evidence; and 
a relationship between the disability and an injury, disease, 
or event in military service.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the November 2004 VCAA 
letter.  Specifically, the letter stated that VA would assist 
the Veteran in obtaining relevant records such as all records 
held by Federal agencies to include service treatment records 
or other military records, and medical records from VA 
hospitals.  With respect to private treatment records, the 
letter informed the Veteran that VA would request such 
records, if the Veteran completed and returned the attached 
VA Form 21-4142, Authorization and Consent to Release 
Information.  The letter also notified the Veteran that he 
would be afforded a VA examination if necessary to make a 
decision on his claim.

The November 2004 VCAA letter emphasized:  "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The VCAA letter specifically requested:  "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This complies with the "give us everything you've 
got" provision formerly contained in 38 C.F.R. § 3.159(b) in 
that it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided with Dingess notice in a VCAA letter 
dated March 2006, which detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations, and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the March 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates:  when a claim was received and 
when the evidence "shows a level of disability that supports 
a certain rating under the rating schedule."  The Veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to an effective date determination, 
such as information about continuous treatment or when 
treatment began, service medical records the Veteran may not 
have submitted, and reports of treatment while attending 
training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  Moreover, there is no timing problem 
as to Dingess notice since the Veteran's claim was 
readjudicated in the October 2006 statement of the case (SOC) 
and November 2007 supplement statement of the case (SSOC), 
following the issuance of the March 2006 letter. 

As there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  The evidence of record includes the 
Veteran's statements, private treatment records, and VA 
treatment records.  

In October 2004 and March 2007, the RO attempted to obtain 
the Veteran's service treatment records from the National 
Personnel Records Center (NPRC).  However, the RO was 
notified that the service treatment records were destroyed in 
a fire at that facility.  The Veteran was notified of this 
issue in a letter dated November 2007.

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate the claim being decided herein, including 
efforts to obtain service treatment records that were 
apparently destroyed in the NPRC fire.  The Board is 
cognizant of Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999), wherein the United States Court of Appeals 
for the Federal Circuit elaborated on VA's responsibility to 
obtain a veteran's service medical records.  The Board finds, 
however, that in light of evidence that the records were 
destroyed in a fire there is no reasonable possibility that 
the missing records may be located or recovered, and thus no 
useful purpose would be served in remanding this matter for 
more development.  

Moreover, the Veteran has specifically stated that he did not 
seek treatment for the claimed back injury during his 
military service, so service treatment reports, if they 
existed, would not add anything to the record on appeal.   

The Veteran was not afforded a VA examination to address his 
back disability claim.  The Board is aware of the case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), which held 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease, manifested 
in accordance with presumptive service connection 
regulations, occurred which would support incurrence or 
aggravation, 
(3) an indication that the current disability may be related 
to the in-service event, and (4) insufficient evidence to 
decide the case.

However, a medical examination as to the Veteran's service 
connection claim is unnecessary in this case, because there 
is no objective and competent evidence of an in-service 
disease or injury pertaining to the Veteran's back 
disability.  Under such circumstances, an examination is not 
required.  

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
the evidence does not support a finding that the Veteran was 
diagnosed with or treated for a back disability during his 
military service.  

In short, the Board has carefully considered the provisions 
of the VCAA, in light of the record on appeal and, for the 
reasons expressed above, finds that the development of this 
issue has been consistent with said provisions.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2009).  He has retained the services of a 
representative.  As indicated above, he declined a personal 
hearing.

Accordingly, the Board will proceed to a decision. 

Relevant law and regulations

Service connection - generally

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

For certain chronic disorders, to include arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2009).

Analysis

Initial matter - the missing service records

As has been explained above, the Veteran's service treatment 
records were lost in a July 1973 fire at the NPRC.  The Court 
has held that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hayre v. Derwinski, 
1 Vet. App. 365, 367 (1991).  The Board's analysis of the 
Veteran's claim has been undertaken with this heightened duty 
in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  
Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

In any event, the Veteran has specifically asserted that he 
did not seek treatment for a back injury during his military 
service.  The loss of the Veteran's service records, although 
regrettable, is not crucial to the outcome of this case.

Discussion

The Veteran seeks service connection for a back disability, 
which he contends was incurred during his military service.  
See the Veteran's statement dated August 2004.

As was detailed above, in order to establish service 
connection, there must be (1) medical evidence of a current 
disability; (2) evidence of in-service incurrence of a 
disease or injury; and (3) medical evidence of a nexus 
between (1) and (2). See Hickson, supra.

With respect to Hickson element (1), current disability, X-
ray reports dated December 2001 documented "varying degrees 
of degenerative changes involving the lower thoracic and 
lumbar spine with sacralization of L5, resulting in 
compromise of disc space of L5-S1."  Similarly, a Computed 
Axial Tomography Scan (CT scan) dated January 2002 revealed 
"herniated disc material at the level of L3-L4 centrally and 
as well into the right lateral recess" and "spinal stenosis 
at L4-L5."  Accordingly, Hickson element (1) is satisfied.

As to Hickson element (2), in-service disease or injury, the 
Board will separately address disease and injury.

Concerning disease, as noted above the Veteran's service 
treatment records have been destroyed in a fire.  However, 
the record as a whole does not indicate that the Veteran had 
arthritis or any degenerative changes of his back during 
military service or within the one year presumptive period 
under 38 C.F.R. § 3.309(a).  Indeed, degenerative changes of 
the Veteran's lumbar spine do not appear to have been 
diagnosed until December 2001, over forty-five years after 
the Veteran's military discharge.  See the VA treatment 
records dated in December 2001.
There is no suggestion of any back problems in the medical 
reports for two decades after service.

As to in-service injury, the Veteran has contended that he 
was subjected to a "blanket party" during his military 
service and was thrown down three flights of stairs, injuring 
his back which caused him pain from that point onward.  See 
the Veteran's statement dated August 2004 and the Veteran's 
VA Form 9 dated December 2006.  The Veteran further stated 
that he did not seek medical treatment for this injury during 
his military service because he feared retaliation.  See the 
Veteran's VA Form 9 dated December 2006.  

The Veteran has submitted no evidence to support his 
assertions of in-service injury.  Initially, he indicated 
that he had been treated by Dr. O. beginning in November 1959 
(within a year after service) for complaints of back pain.  
See the Veteran's Application for Compensation and/or Pension 
dated October 2004.  However, the earliest record of medical 
treatment for the Veteran's complaints of back pain is dated 
in December 1978.  Notably, these records indicate that the 
Veteran initially sought treatment for back pain in February 
1978 after he injured his back at a bowling alley.  He was 
again treated for back pain in November 1978 when he incurred 
a lifting injury at work.  See the private treatment records 
of Dr. L.V.H. dated December 1978.  There is no mention of an 
in-service back injury in these records.  

It appears that the Veteran did not assert an in-service back 
injury until October 2004, over forty-five years after his 
military discharge and coincident with his claim for monetary 
benefits from VA.
  
Although acknowledging that the Veteran is competent to 
report on what occurred in service, see Barr v. Nicholson, 21 
Vet. App. 303 (2007), the Board finds that Veteran's recent 
statements as to an alleged in-service back injury to be 
lacking in credibility probative value in light of the entire 
record.  The record shows no back problems for almost two 
decades after service, and then other, non service-related, 
causes were reported.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) [contemporaneous evidence has greater probative value 
than history as reported by the veteran]; see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it 
was proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised].  

Accordingly, the Veteran's recent self-serving statements 
concerning an alleged in-service back injury are at odds with 
the remainder of the record.  The Veteran's statements are 
lacking credibility and probative value.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence]. 

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the claim as to the 
matter of the incurrence of in-service disease or injury.  
Hickson element (2) is not satisfied, and the claim fails on 
that basis alone.

In the absence of any in-service disease or injury, it 
follows that Hickson element (3), medical nexus, is 
necessarily lacking also.  Indeed, the evidence of record 
does not include any medical statement attempting to link the 
Veteran's currently diagnosed back disability to his military 
service.

To the extent that the Veteran contends that a medical 
relationship exists between his back disability and military 
service, any such statements offered in support of the 
Veteran's claim do not constitute competent medical evidence 
and cannot be accepted by the Board.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) (2009) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  However, as noted above, the 
medical evidence indicates that the Veteran's back disability 
had its onset in 1978, nearly twenty years after the Veteran 
left military service.  See Maxon v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) [noting that it was proper to consider 
the veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised]; see also Voerth v. West, 
13 Vet. App. 117, 120-21 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  Continuity of symptomatology after 
service has therefore not been demonstrated.

Hickson element (3), medical nexus, has also not been 
satisfied, and the claim fails on that basis as well.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
a back disability, as Hickson elements (2) and (3) have not 
been met.  The benefit sought on appeal is accordingly 
denied.




ORDER

Entitlement to service connection for back disability is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


